DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, lines 8-12, filed June 30, 2022, with respect to the rejection of claim 1 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
	The corrections to the claims are noted with appreciation. The objection to claim 1 has been withdrawn. 

Terminal Disclaimer
	The Terminal Disclaimer filed August 4, 2022 overcomes the possible non-statutory double patenting rejections in view of US 10,301,008 and US 10,994,828. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a propeller comprising a hub, a blade including a primary airfoil portion, a neck portion angled away from a plane of rotation of the hub, and a hinge having a pivotal link as recited in claim 1. The nearest prior art is US 2,282,077 to Moore which teaches a propeller having a hub, a blade, and a neck portion, however Moore fails to teach a hinge with a pivotal link and the neck portion is angled away from the plane of rotation of the hub. The next nearest prior art is US 2,134,661 to Everts which teaches a propeller having a hub, a blade, and a hinge having a pivotal link. Everts fails to teach a neck portion. 
Claims 2-14 depend from claim 1 and contain its limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799